Citation Nr: 0615804	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-17 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left eye corneal 
scar.  

2.  Entitlement to an effective date earlier than July 19, 
2001 for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and December 2004 decisions rendered 
by the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of service connection for a left eye scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On July 19, 2001, the RO received a claim for service 
connection for a hearing loss disability.  There is no 
evidence of any communication from the veteran prior to this 
date that could be interpreted as a claim for VA benefits.  

2.  In July 2002, the RO granted the veteran's claim for 
service connection for bilateral hearing loss.  A non-
compensable disability evaluation was assigned, effective 
July 19, 2001, the date of the receipt of the claim.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to July 19, 
2001 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

With respect to the notification provisions, VA is required 
to inform the claimant of the information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that the Secretary will seek to obtain, if any, and (3) that 
the claimant is expected to provide, if any.  See 38 U.S.C. § 
5103(a); Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005) 
(citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002)), appeal docketed, No. 05-7157 (Fed. Cir. June 14, 
2005); 38 C.F.R. § 3.159(b) (2004).  However, the Court of 
Veterans Appeals has recently noted that "the statutory 
scheme contemplated that once a decision awarding service 
connection, a disability rating and an affective date has 
been made, section 5103(a) notice has served its purpose, and 
it application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 463 (2006)  

In this case, the appellant's claim for service connection 
for bilateral hearing loss was granted, and a disability 
rating and an effective date were assigned in a July 2002 RO 
decision.  As a result, even if there was a notice error with 
respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  Id.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claims.  The RO has 
obtained the treatment records.  Moreover, during the 
pendency of the appeal, the appellant was afforded several 
opportunities to submit additional evidence or argument in 
support of the claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Effective Date Claim

The veteran served on active duty from November 1943 to 
December 1945.  

On July 19, 2001, the RO received the veteran's claim seeking 
service connection for bilateral hearing loss.  On his 
application, the veteran reported that he had never 
previously filed a claim with VA.  Accompanying the claim 
were VA treatment records.  Among them was a May 2001 
audiologic evaluation.  The clinical record noted that the 
veteran had bilateral hearing loss.  A VA audiologic 
examination in May 2002 included an opinion that the 
veteran's bilateral hearing loss was probably secondary to 
trauma he sustained during World War II.  

The veteran contends that the award of service connection for 
hearing loss should be effective the date of his discharge 
from active duty.  

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2005).

In this matter, the veteran would be entitled to an effective 
date the day after separation from service if there were 
evidence of a claim within that first post-service year.  A 
review of the claims file, however, reveals no evidence of 
any document or communication from the appellant that could 
be interpreted as a claim for service connection for hearing 
loss in the first post-service year.  Rather, the first 
communication was on July 19, 2001, the date the RO received 
the veteran's claim seeking service connection for bilateral 
hearing loss.  On that application for VA benefits, the 
veteran acknowledged that he had not previously filed a claim 
for benefits.  

As such, the earliest effective date under law is the day in 
which the RO received the appellant's claim.  Therefore, 
service connection for bilateral hearing loss was properly 
established effective July 19, 2001, the date of the 
veteran's application.  This is in accordance with the law.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  


ORDER

An effective date earlier than July 19, 2001, for the award 
of service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for service connection for a corneal 
scar on the left eye.  In this case, the veteran contends 
that he injured his eye while fighting fires as part of his 
service aboard the U.S.S. Menominee.  The RO has sought to 
obtain the veteran's service medical records but has made a 
finding that they are unavailable.  The veteran's service 
personnel records, nevertheless, document that he served as a 
fire fighter, and participated in a fire fight and rescue 
mission on a U.S. Navy ship that was struck by a torpedo.  

The Board notes, that in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).

The courts have interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and of 
a link between the current disability and service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995).  

In this matter, the veteran is competent to report that he 
sustained an eye injury during service and further competent 
to report his current symptoms.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As such, the 
Board finds that the veteran should be afforded a VA eye 
examination for purposes of obtaining an opinion as to 
whether the current left eye corneal scar had it onset during 
the veteran's period of active duty service.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
for a left eye scar in a December 2004 letter, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are potentially 
involved in the present appeal, proper notice must be given 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should then be afforded a 
comprehensive VA eye examination for the 
purpose of determining the etiology of 
his left eye scar.  The claims file must 
be made available to and reviewed by the 
ophthalmologist, or a physician 
specializing in eye disease/injury prior 
to the requested study, and the 
examination report should reflect that 
such a review was made.  All tests deemed 
necessary by the physician are to be 
performed.  A comprehensive 
social/recreational and occupational 
history are to be obtained from the 
veteran.  The examiner is specifically 
requested to express a medical opinion 
whether it is at least as likely as not 
that any left eye corneal scar is related 
to the appellant's military service.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a left eye scar.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


